Citation Nr: 1041125	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a compensable disability rating for filariasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from December 1941 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans' Law Judge.  A transcript 
of that hearing has been associated with the claims file.  The 
Veteran requested additional time to place additional evidence 
into the record in a FAX transmission on October 14, 2010.  On 
October 18, 2010, the Veteran submitted another FAX indicating 
that the additional evidence was attached, no more was to be 
expected, and that he wished his claim would be adjudicated as 
quickly as possible.  Accordingly, the Board will proceed as the 
October 18th letter renders the October 14 request for an 
extension of time moot.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to an increase in the 
evaluation of his service-connected filariasis, which is 
currently evaluated as 0 percent (noncompensable) disabling.  The 
Veteran was diagnosed and treated for filariasis in 1942.  

Currently, he asserts that the filariasis causes episodic but 
chronic pain and swelling in multiple joints, organs, and 
extremities, including the bilateral feet, legs, knees, and 
groin.  More recently, at his September 2010 Video Conference 
hearing he stated that the filariasis also resulted in loss of 
vision, fever, chills, and occasional flare-ups of his service-
connected skin condition (i.e., pityriasis versicolor).  

In support of his claim, the Veteran has submitted recent private 
treatment reports showing diagnoses of ocular myasthenia gravis, 
an autoimmune disease, splenomegaly, and cellulitis.  See 
Treatment Reports from Ochsner Clinic Foundation, January 2009, 
Dr. Cohen, Retina Associates, February 2009, and East Jefferson 
General Hospital Discharge Report, May 2008.   

The Veteran has also submitted general medical evidence in the 
form of internet articles from the Centers for Disease Controls 
and Prevention which suggest that lymphatic filariasis can result 
in improper functioning of lymph system and swelling of the arms, 
breast, and genitalia.  The article further suggests that 
symptoms can develop years after being infected and that affected 
persons often have increased bacterial infections in the skin and 
lymph system, in addition to compromised immune systems.  

The Board acknowledges that the Veteran was previously afforded a 
VA examination in January 2008 and that he was largely 
asymptomatic at that time.  However, as noted above, the Veteran 
has testified as to increased/worsening symptomatology since that 
time, including loss of vision, fever, chills, and skin rashes.  
He asserts that these symptoms are episodic in nature.  Also, 
private medical records associated with the claims file since the 
last VA examination show diagnoses of ocular myasthenia gravis, 
splenomegaly, and cellulitis.  

In light of the foregoing, the medical evidence of record is 
insufficient for the Board to render a decision on the issue of 
an increased rating for filariasis.  This consideration requires 
further investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  The duty to assist includes obtaining medical records 
and examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the appellant to 
develop the facts pertinent to the claim. Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Therefore, the Board finds that a more comprehensive VA 
examination should be conducted in order to assess all possible 
impairments which result from the service-connected condition, to 
include exacerbation of his service connected skin disability, 
and any other conditions/complications/residuals which could 
result from filariasis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO will ascertain if the Veteran is in 
receipt of any VA, non- VA, or other relevant 
medical or lay information which is not 
presently of record.  He should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them with 
the claims folder.  

2. Thereafter schedule the Veteran for a VA 
examination with the appropriate physician 
(i.e., familiar with infectious diseases/ 
immune disorders) to determine the nature and 
extent of the Veteran's service-connected 
filariasis.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

The examiner should specifically address 
whether the Veteran's lymphatic filariasis is 
"active."  If the disease is not active, 
the examiner should provide an opinion as to 
whether any residuals of the disease, such as 
epididymitis or lymphangitis, are present 
(See 38 C.F.R. § 4.88b, Diagnostic Code 
6305).  

The examiner should also expressly comment 
upon the Veteran's diagnoses of ocular 
myasthenia gravis, splenomegaly, and 
cellulitis, and provide an opinion as to 
whether it is at least as likely as not that 
any of these conditions are caused or 
aggravated by the service-connected 
filariasis.  

3. Thereafter, the RO should readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



